      Case: 1:18-cv-06918 Document #: 9 Filed: 11/19/18 Page 1 of 2 PageID #:24



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


GLENDA R. LAWSON                                    )
                                                    )
        Plaintiff,                                  )
                                                    )             Case No.: 1:18-cv-06918
v.                                                  )
                                                    )
MANDARICH LAW GROUP, LLP                            )
                                                    )
        Defendant.                                  )


                     DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

        Defendant, Mandarich Law Group, LLP, by and through its undersigned counsel and pursuant to

Federal Rule of Civil Procedure 7.1 and Local Rule 3.2 hereby states as follows:

        1.       There is neither any parent corporation nor any publicly held corporation that owns 10% or

more of Mandarich Law Group, LLP.

        2.       Nor does Mandarich Law Group, LLP have any publicly held affiliates, as that term is

defined by Local Rule 3.2.

Dated: November 19, 2018                                  Respectfully Submitted,
                                                          MANDARICH LAW GROUP, LLP

                                                          By: /s/ Kevin S. Borozan
                                                          Kevin S. Borozan
                                                          Messer Strickler, Ltd.
                                                          225 W. Washington St., Suite 575
                                                          Chicago, IL 60606
                                                          (312) 334-3474 (direct)
                                                          (312) 334-3473 (fax)
                                                          kborozan@messerstrickler.com
      Case: 1:18-cv-06918 Document #: 9 Filed: 11/19/18 Page 2 of 2 PageID #:25



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I electronically filed the foregoing with the

Clerk of the District Court using the CM/ECF system, which will send notification of such filing

to the attorneys of record.

                                                   By: /s/ Kevin S. Borozan
                                                   Kevin S. Borozan
                                                   Messer Strickler, Ltd.
                                                   225 W. Washington St., Suite 575
                                                   Chicago, IL 60606
                                                   (312) 334-3474 (direct)
                                                   (312) 334-3473 (fax)
                                                   kborozan@messerstrickler.com
